MEMORANDUM **
Tito Meza Trujillo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Meza *687Trujillo failed to show exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
We lack jurisdiction to review Meza Trujillo’s contention that the IJ denied him a full and fair hearing because he failed to raise that issue before the BIA and thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (noting that due process challenges that are “procedural in nature” must be exhausted).
We also lack jurisdiction to review the agency’s denial of Meza Trujillo’s application for voluntary departure. See 8 U.S.C. § 1229c(f); Gomez-Lopez v. Ashcroft, 393 F.3d 882, 883-84 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.